Citation Nr: 1222413	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  00-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a disability manifested by memory loss, to include as due to undiagnosed illness. 

Entitlement to service connection for a low back disability, to include as due to undiagnosed illness and as secondary to service connected left ankle disability. 

Entitlement to service connection for a left shoulder disability, to include as due to undiagnosed illness. 

Entitlement to service connection for a disability of the feet, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran served who served on active duty from February 1976 to June 1992.  This case is before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2003 and in March 2010 these matters were remanded for further development. 

The issue of service connection for a mood disorder (as secondary to a service connected disability) has been raised by the record (see May 2010 VA examination report and May 2012 written argument by the Veteran's representative), but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.  

The issues of service connection for memory loss and for a back disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  Left shoulder bursitis and strain noted in service were acute and resolved; a chronic left shoulder disability was not noted in service; arthritis of the left shoulder was not manifested in the first postservice year; the Veteran's currently diagnosed left shoulder disability entities (impingement syndrome and arthritis) are attributed to known clinical diagnoses that are not shown to be related to his service.  

2.  The Veteran's pes planus is reasonably shown to have become manifest in service and persisted.   


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disability/arthritis, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011). 

2.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify under the VCAA is triggered by the receipt of a claim.  The VCAA applies to the claims on appeal.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims of service connection for left shoulder and foot disabilities.  While he did not receive complete notice prior to the initial rating decision, August 2003, August 2005, and March 2009 letters provided essential notice in these matters prior to the readjudication of the claims.  See Mayfield, 444 F.3d at 1328.  Cumulatively, these letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2009 letter also informed the appellant of disability rating and effective date criteria.  Supplemental statements of the case (SSOCs), most recently in June 2011, readjudicated the claims after further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect is cured by issuance of fully compliant notification followed by readjudication of the claim).  It is not alleged that the Veteran was prejudiced by a notice error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for multiple VA examinations, most recently in June 2010, that are adequate for adjudication of the claims addressed on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The June 2010 VA examination reports contain a detailed discussion of the service and postservice history pertinent to these claims, note comprehensive clinical findings, and include an opinion addressing the question of whether the Veteran has a left shoulder disability that is etiologically related to his service that is supported by an adequate explanation of rationale.  The Board finds there has been compliance with the instructions of the March 2010 remand with respect to the claim for service connection for a left shoulder disability.  Any deficiency in the June 2010 nexus opinion regarding pes planus is nonprejudicial, given the grant of service connection herein.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met withe respect to the matters addressed on the merits.  

B. Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence of record, to include both in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

Compensation [under 38 U.S.C.A. § 1117, i.e.] shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c). 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Veteran is a Persian Gulf Veteran.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Left Shoulder 

The Veteran's STRs in pertinent part show complaints of neck and shoulder pain in June 1980 for the previous two or three months.  A July 1987 STR notes the Veteran was unable to rotate the left shoulder internally without expressing pain.  Motion was limited and the assessment was left shoulder supraspinatus muscle strain.  A February 1991 STR reflects complaints of left shoulder pain said to have been caused by lifting equipment and boxes.  There was pain with all movement; X-rays were interpreted as normal; the assessment was probable subacromial bursitis.  An arthrogram of the left shoulder in June 1991 was essentially negative.  

Reports from a Medical Board in October 1991 show complaints of left shoulder pain (the September 1991 examination conducted in conjunction with this proceeding noted that this was considered a "minor complaint").  Examination of the left shoulder at the time found normal strength with mild nonfocal anterior tenderness to palpation along the anterior aspect of the glenohumeral joint.  Range of motion testing showed forward flexion to 180 degrees, internal rotation to "T6" and external rotation to 70 degrees.  A left shoulder x-ray series was interpreted as normal; the diagnosis related to the left shoulder was "pain."  

The Veteran's original application for compensation filed in July 1992 in part sought service connection for a left shoulder disability.  An August 1992 VA examination scheduled in conjunction the claim noted a history of left shoulder pain "from two years ago."  Examination of the left shoulder revealed no swelling or limitation of motion; X-rays were negative.  On December 1997 VA examination complaints of bilateral shoulder pain were noted; physical examination found no limitation of left shoulder motion with moderate tenderness over the anterior part of the left shoulder and a mildly positive impingement test.  An x-ray of the left shoulder was negative; and the diagnosis was probable mild impingement syndrome of the left shoulder.  

A March 2000 x-ray of the left shoulder was negative as was an October 2002 magnetic resonance imaging (MRI) of the left shoulder.  The Veteran complained about left shoulder pain and stiffness at a December 2002 VA examination, but no pathology in the left shoulder was identified on examination.  Bilateral shoulder pain was noted on July 2008 VA examination, and the diagnoses included bilateral degenerative joint disease of the acromioclavicular joints.  

On June 2010 VA examination it was noted that the claims files were reviewed; a detailed summary of the clinical history pertaining to the left shoulder during and after service was given.  It was noted that a May 2010 left shoulder MRI revealed moderate acromioclavicular joint osteoarthritis without impingement and local osteochondral changes at the greater tuberosity.  The impression was left shoulder moderate acromioclavicular joint osteoarthritis without impingement "non military related."  Explaining the rationale for the opinion, the examiner noted that while the Veteran complained of left shoulder pain during service, "an extensive workup" prior to separation included a negative June 1991 arthrogram and negative x-rays and physical examination findings obtained in conjunction with the Veteran's Medical Board.  The examiner found that it was most likely the Veteran had age related degenerative joint disease involving both shoulders.  

It is not in dispute that the Veteran now has chronic left shoulder disability; degenerative arthritis has been diagnosed (and confirmed both by X-rays and by MRI).  [While probable impingement syndrome has also been diagnosed historically, recent more sophisticated testing (MRI) has found there is none.]  It is also not in dispute that he had complaints of pain (with an assessment of probable subacromial bursitis) in service, and that the record reflects continuity of such complaints since then.  However, pain of itself, without a diagnosed or underlying condition is not a disability for which service connection may be awarded.  Sanchez-Benitez v, West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001). 

The record clearly shows that a diagnosed/underlying condition for the Veteran's complaints of pain was not noted in service.  An "extensive work-up" (as noted by the June 2010 VA examiner) in service, including negative arthrogram and X-rays, found no underlying pathology for the Veteran's complaints of shoulder pain,  The isolated tentative diagnosis of probably subacromial bursitis noted on one occasion in service has not been endorsed by any medical professional since.  Consequently, to substantiate the claim of service connection based a showing of continuity of complaints/symptoms of the claimed disability in this case (degenerative arthritis) since service, the evidence would have to show that the Veteran's pain complaints were indeed manifestations of the currently diagnosed left shoulder disability.   That is a medical question beyond the capability of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The only medical evidence that directly addresses that question is the report of the June 2010 VA examination wherein the examiner opines, in essence, that the current left shoulder degenerative arthritis is unrelated to the complaints noted in service.  In explaining the rationale for the opinion the examiner cites to supporting clinical data, i.e., the negative left shoulder arthrogram and X-ray series just prior to the Veteran's separation from service.  Significantly, the opinion is supported by additional clinical data, including that X-rays, which apparently first showed arthritis in 2000 were negative more than five years postservice, in December 1997.  Consequently, the competent evidence of record does not support a finding that the current left shoulder degenerative disease became manifest and service and persisted.  

What remains for consideration is whether or not the Veteran's current left shoulder arthritis is somehow otherwise shown to be related to his service.  As arthritis of the left shoulder was not manifested in the first postservice year (or even 5 years later), service connection for such disease on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, as the disability has been assigned a known clinical diagnosis (with nonservice related etiology attributed) of degenerative arthritis, it does not fall with the purview of the presumptive provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (for undiagnosed illnesses related to Persian Gulf service).  

Whether or not the Veteran's left shoulder arthritis may somehow otherwise be found to have been incurred or aggravated in service is a medical question.  See Jandreau, supra.  The only competent (medical) evidence that addresses this matter is the opinion of the June 2010 VA examiner who, citing to the negative diagnostic studies in service determined that it is unrelated to service/the complaints noted therein.  He attributed the disability to a nonservice-related etiology, namely the aging process.  As the opinion is by a medical professional (competent to offer it), reflects familiarity with the entire record, cites to supporting factual data, and explains the rationale, attributing the claimed disability to nonservice-related factors, it is probative evidence in this matter.  As there is no competent evidence to the contrary, it is persuasive.  

Foot disability

A February 1976 service entrance examination did not find flat feet or any other foot disability.  A November 1976 STR notes complaints of left foot pain after an injury three days prior.  Examination at the time found "good" range of motion and moderate effusion.  The assessment was sprain.  A December 1976 STR notes complaints of left foot pain and swelling; the assessment was moderate pes planus.  The Veteran was sent to the podiatry clinic for an evaluation of a possible fallen arch at that time and the assessment was a mild plantar strain and mild hammertoe valgus deformity of the second toe.  A July 1979 podiatry clinic report notes a request for inserts for pes planus.  In June 1980, the Veteran complained about right foot numbness and the assessment was "foot sleep."  On July 1991 examination in conjunction with the Veteran's Medical Board his feet were normal on clinical evaluation.  The medical history noted at the time did not include "[f]oot trouble."  

On the initial postservice VA examination of the Veteran's feet in August 1992, the feet were normal on clinical evaluation.  However,  December 2002 X-rays showed pes planus in both feet and a VA examination at that time found hammertoe deformities of the second and third toes of both feet and mild loss of the longitudinal arches bilaterally.  The assessment following the examination included bilateral pes planus, left greater than right.  Bilateral pes planus was also found on September 2004 VA examination. 

On June 2010 VA examination, evaluation of the feet found no significant loss of longitudinal arches and hammer toe deformities of the second, third, and fourth toes of both feet.  It was noted that April 2010 X-rays found normal arch height and curly toe and claw foot deformities.  The examiner stated that because the Veteran did not have pes planus, she did not have to render an opinion as to whether the Veteran's pes planus was related to service.  

While the applicable laws and regulations provide that service connection requires a the presence of a current disability resulting from a disease or injury incurred or aggravated in service, it is established by governing caselaw that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the most recent VA examination did not find pes planus, X-rays in December 2002 showed the condition and VA examinations in December 2002 and September 2004 resulted in diagnoses of bilateral pes planus.  Hence, and given the notation (and treatment) of pes planus in service and the credible, lay observable history reported by the Veteran of continuity of symptoms of flat feet since service, the Board finds that the evidence reasonably supports a finding that the during the pendency of this claim the Veteran  has been shown to have bilateral pes planus which was first noted in service, and has persisted.  The requirements for establishing entitlement to service connection are met; service connection for bilateral pes planus is warranted.   


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for bilateral pes planus is granted. 
REMAND

The March 2010 Board remand ordered a VA examination to secure an opinion as to whether the Veteran has a disability manifested by memory loss and, if so, whether such disability is due to a known cause or due to undiagnosed illness (and if due to a known cause, whether such is related to service or to a service-connected disability).  The VA psychologist who conducted the May 2010 VA examination did not respond to the request, noting only that he could not find a "definite source" for the Veteran's memory loss. It was not explained why such was the case or whether the memory loss represented a disability.  In his argument the Veteran's representative requested that the case be remanded for another VA examination; in light of the noncompliance with the Board's March 2010 remand instructions of the, the Board finds that another examination is necessary. 

Regarding service connection for a back disability, the June 2010 VA examiner referred to a report (from a February 16, 2010, VA physical rehabilitation clinic visit that noted a "functional length discrepancy [as the] likely culprit of the back pain secondary to a history of left ankle fusion as there was left ankle inversion on his examination.") that has not been associated with either the claims files or Virtual VA.  It was noted that the physician who completed the February 2010 report found that the Veteran's left ankle inversion caused a rightward shift in the pelvis, resulting in back pain.  These findings raise a secondary service connection theory of entitlement, to include on the basis of aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  [The issue has thus been recharacterized accordingly.]  

While a November 2006 VA examination produced an opinion that a spine condition was not caused by left ankle arthritis, this opinion did not include a discussion of whether a spine disability may have been aggravated by a left ankle disability or the full impact of the pathology associated with left ankle residuals, to include a leg length discrepancy resulting from the left ankle fusion [accomplished by VA on October 16, 2007] and the left ankle inversion and resultant rightward shift in the pelvis referenced in the February 2010 clinical report.  Accordingly, the Board concludes that another VA examination that addresses all medical .questions raised is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the record complete copies of the February 16, 2010, physical rehabilitation clinic report and any other pertinent VA outpatient treatment reports not already of record.  (The current record includes VA outpatient treatment reports dated through July 15, 2009.)

2.  The RO should then arrange for the Veteran to be examined by a psychiatrist to evaluate his complaints of memory loss.  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies (for memory loss, i.e.) must be completed.  Based on such review and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Does the Veteran have a disability manifested by memory loss? 

(b) If he has such a disability, is it due to a known cause, or is it due to undiagnosed illness? 

(c) If the Veteran has memory loss disability which is due to a known cause, is such cause related in any way to the Veteran's service or to a service-connected disability? 

The examiner must explain the rationale for all opinions

3.  The RO should also arrange for an orthopedic examination of the Veteran to determine the etiology of his current back disability (to specifically include whether there is a nexus to his service connected left ankle disability).  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each low back disability found.

(b) As to each low back disability entity diagnosed please opine whether such is at least as likely as not (a 50 percent or better probability) caused or aggravated by (increased in severity due to) the Veteran's service-connected left ankle disability.  If the opinion is that a back disability was not caused by, but is aggravated by, the service-connected left ankle disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual evidence as appropriate.  

5.  The RO should ensure that all development sought is completed, and then re-adjudicate the remaining claims.  The re-adjudication of the back disability claim must encompass any secondary service connection theory of entitlement.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


